Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on December 07, 2021 in response to the Office Action of December 07, 2021 is acknowledged and has been entered. Claims 6-8 are canceled as non-elected claims in response to the restriction requirement. Claims 1-5 are pending and under examination in this Office action.

Election/Restrictions
Applicant’s election of claims 1-5 in the reply filed on December 07, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings filed on December 03, 2019 are accepted.

Claim Objections
Claims 1, 2 and 4 are objected to because of the following informalities:  

Claim 4 recites that multiple derivative waveforms are obtained through a four time differential process as a function of the PPG signal. It should be corrected that the multiple derivative waveforms as a function of the PPG signal are obtained through ha four times differential process to avoid the language confusion of the differential process being a function of the PPG signal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, step a) recites “an original infrared PPG signal”. It is not clear of the link between this PPG signal and “a fingertip photoplethysmograph (PPG) signal” recited in 
Claim 1, step b) recites “a high-quality PPG signal”. It is not clear of the link between this PPG signal and the “original infrared PPG signal” recited in step a) and the “fingertip photoplethysmograph (PPG) signal” recited in line 2 of the preamble. It is not clear which PPG signals the signal conditioning and the signal quality evaluation are performed to obtain the high-quality PPG signal. The same rejection applies to the same term recited in claim 3.
Claim 1, step b) recites “a high-quality PPG signal”. The term “high-quality” is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what kind of a quality, and what aspect of the signal quality is considered as high-quality. The same rejection applies to the same term recited in claim 3.
Claim 1, step c) recites “the processed PPG signal” that lacks proper antecedent basis. 
Claim 1, step d) recites “extracting waveforms”. It is not clear what waveforms are extracted, and it is not clear where the waveforms are extracted from? Does it mean that some waveforms are extracted from the PPG signal and its derivative waveforms? Since the PPG signal and its derivative waveforms are already waveforms, it is not clear what it means by extracting waveforms from waveforms. The same rejection applies to the same term recited in claim 2, lines 7-8.

Claim 1, step d) recites “…, comprising at least a time interval, an amplitude, an area, a ratio, a slope, and an energy parameter”. It is not clear (1) what comprises these features, whether it is the PPG signal and its derivative waveform or it is the waveforms being defined and extracted; and (2) what ratio it refers to, i.e., the ratio of what quantity. The same rejection (2) applies to the same term recited in claim 5.
Claim 1, step e) recites “the physiological significant of PPG features” that lacks proper antecedent basis. In addition, it is not clear what “PPG features” it refers to and how these PPG features relate to the various PPG signals recited earlier in the claim. The same rejection applies to the same term recited in claim 2, line 9.
Claim 1, step f) recites “the top three optimal features”. (1) This term lacks proper antecedent basis. (2) The term “optimal” is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (3) it is not clear under what criteria the features are ranked in order for the “top three” to be identified. The same rejection applies to the same term recited in claim 2, line 10.
Claim 1, step g) recites “the morphological characteristics of the PPG signal” that lacks proper antecedent basis. In addition, it is not clear which PPG signal the term “the PPG signal” refers to. The same rejection applies to the same term recited in claim 2, lines 13-14.

The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al., US 2017/0065230 A1, hereinafter Sinha, in view of Hori et al., US 2013/0018272 A1, hereinafter Hori.

Claim 1. Sinha teaches in FIG.1B “a method for real-time evaluation and screening of hypertension of a subject using a fingertip photoplethysmograph (PPG) signal” ([0019]: the method 100 provides high quality PPG data from which physiological parameters conductive to the assessment of hypertension in an individual can be extracted), comprising the steps of:
“a) obtaining an original PPG signal of the subject” ([0031]: Block S110 can thus function to generate raw PPG data); 
“b) obtaining a high-quality PPG signal after a signal conditioning and a signal quality evaluation” ([0045]: Block S112 can feed into Blocks of the method associated with one or more of: active pixel analysis to determine areas of the frame data that contain pixels that generate high quality waveform signatures associated with cardiovascular activity); 
“c) obtaining a velocity of plethysmograph (VPG), acceleration of plethysmograph (APG), third derivative waveform (3rd Derivative) and fourth derivative waveform (4th Derivative) through a four times differential process using the processed PPG signal” ([0056]: feature extraction in Block S118 can include extraction of features from first/second/higher order-derivative zero-crossing techniques); 
“d) based on the PPG signal and its derivative waveforms, defining and extracting waveforms, comprising at least a time interval, an amplitude, an area, a ratio, a slope, and an energy parameter” ([0056]: Block S118, which recites: performing a signal feature extract operation upon outputs of Block S115, S116, and S117, in relation to detected cardiac cycles an data portions where signal quality satisfies threshold conditions. Features can be extracted using one or more feature extraction techniques in relation to processing waveform signatures (e.g., zero crossings, inflection points, peaks, valleys, sub-waveform shapes, waveform derivative features, waveform integrated features, etc; [0060]: in Block S18, the feature condition can be associated with one or more waveform feature metrics including one or more of: a peak amplitude, a valley amplitude, characteristics of a foot region of a waveform….characteristics of a slope of a waveform, characteristics of an integrated portion of a waveform, characteristics of similarity across different waveforms associated with different cardiac cycles, treads across waveforms; and [0063]: Block S160 can comprise processing in the time domain and/or the frequency domain) – the characteristic of a foot region is considered the time interval of the waveform; the integrated portion of a waveform is its area; the similarity and trend across waveforms are considered the ratio; and as a waveform has amplitude and frequency, the amplitude and the frequency of a waveform relate to energy parameters. 
“e) analyzing the physiological significance of PPG features” ([0067]: Block S119, which recites: performing a biomarker estimation operation upon outputs of the feature filtering operation of Block S118, which functions to transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health); 
“f) selecting the top three optimal features” ([0067]: Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure, blood pressure variation, an arterial stiffness index; a parameter indicative of phase of constriction; a pulse transit time, a pulse wave velocity, and/or any other suitable cardiovascular biomarker types; and [0069]: Block S20, which recites: determining a cardiovascular health risk score from outputs of the biomarker estimation operation of Block S119, which functions to assess severity of a current, past and/or future cardiovascular health state of an individual or population of individuals based upon comparison of one or more biomarker parameter values to threshold condition values) – the one or more thresholded biomarker parameter values are considered the “top three optimal features” as claimed. The exact number of three features are considered obvious for one of ordinary skill in the art to obtain through routine experimentation when considering what is suitable for performing an accurate assessment for hypertension; and 
“g) based on the selected features, establishing a classification model of hypertension” ([0097]: In relation to Block S160 and/or S165, the data can then be processed with one or more of: classification algorithms and model updating algorithm), whereby 
“the evaluation and screening of hypertension based on the morphological characteristics of the PPG signal are realized” ([0067]: Cardiovascular biomarkers values can indicate hypertension; and [0069]: Block S20, which recites: determining a cardiovascular health risk score from outputs of the biomarker estimation operation of Block S119, which functions to assess severity of a current, past and/or future cardiovascular health state of an individual or population of individuals based upon comparison of one or more biomarker parameter values to threshold condition values).  

In regard to the feature that the PPG signal is an infrared PPG signal, Sinha teaches in [0038] that Block S110 can comprise manipulating one or more color parameters (e.g., wavelength) of the emitted light. 
Sinha does not teach that the PPG signal is an infrared PPG signal. 
However, in an analogous PPG-based pulse wave measurement field of endeavor, Hori teaches
“obtaining an original infrared PG signal of the subject” ([0066]: the pulse wave detection unit 110 detects pulse wave in a human body. There are various methods by which the pulse wave detection unit 110 detects the pulse wave. For instance, there are PPG in which a degree of reflection or absorption of infrared red light outputted from a light emitting device according to a quantity of blood in a blood vessel is measured by a light receiving device).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Sinha employ such a feature of obtaining in infrared PPG signal as taught in Hori for the advantage of “detecting pulse wave according to a quantity of blood in a blood vessel”, as suggested in Hori, [0066].

Claim 2. Sinha teaches in FIG.1B “a method for real-time evaluation and screening of hypertension of a subject using a fingertip photoplethysmograph (PPG) [0019]: the method 100 provides high quality PPG data from which physiological parameters conductive to the assessment of hypertension in an individual can be extracted), comprising the steps of: 
“obtaining an original PPG signal of the subject” ([0031]: Block S110 can thus function to generate raw PPG data); 
“obtaining a plurality of derivative waveforms as a function of the PPG signal” ([0056]: feature extraction in Block S118 can include extraction of features from first/second/higher order-derivative zero-crossing techniques); 
“based on the PPG signal and its derivative waveforms, defining and extracting a plurality of waveforms” ([0056]: Block S118, which recites: performing a signal feature extract operation upon outputs of Block S115, S116, and S117, in relation to detected cardiac cycles an data portions where signal quality satisfies threshold conditions. Features can be extracted using one or more feature extraction techniques in relation to processing waveform signatures; 
“analyzing the physiological significance of PPG features” ([0067]: Block S119, which recites: performing a biomarker estimation operation upon outputs of the feature filtering operation of Block S118, which functions to transform signal features into one or more interpretable biomarker parameters associated with cardiovascular health); 
“selecting the top three optimal features” ([0067]: Block S119 can thus include transforming outputs of the feature filtering operation into one or more of: an estimated value of blood pressure, blood pressure variation, an arterial stiffness index; a parameter indicative of phase of constriction; a pulse transit time, a pulse wave velocity, and/or any other suitable cardiovascular biomarker types; and [0069]: Block S20, which recites: determining a cardiovascular health risk score from outputs of the biomarker estimation operation of Block S119, which functions to assess severity of a current, past and/or future cardiovascular health state of an individual or population of individuals based upon comparison of one or more biomarker parameter values to threshold condition values) – the one or more thresholded biomarker parameter values are considered the “top three optimal features” as claimed. The exact number of three features are considered obvious for one of ordinary skill in the art to obtain through routine experimentation when considering what is suitable for performing an accurate assessment for hypertension; and 
“based on the selected features, establishing a classification model of hypertension” ([0097]: In relation to Block S160 and/or S165, the data can then be processed with one or more of: classification algorithms and model updating algorithm), whereby 
“the evaluation and screening of hypertension based on the morphological characteristics of the PPG signal are realized” ([0067]: Cardiovascular biomarkers values can indicate hypertension; and [0069]: Block S20, which recites: determining a cardiovascular health risk score from outputs of the biomarker estimation operation of Block S119, which functions to assess severity of a current, past and/or future cardiovascular health state of an individual or population of individuals based upon comparison of one or more biomarker parameter values to threshold condition values).  

In regard to the feature that the PPG signal is an infrared PPG signal, Sinha teaches in [0038] that Block S110 can comprise manipulating one or more color parameters (e.g., wavelength) of the emitted light. 
Sinha does not teach that the PPG signal is an infrared PPG signal. 
However, in an analogous PPG-based pulse wave measurement field of endeavor, Hori teaches
“obtaining an original infrared PG signal of the subject” ([0066]: the pulse wave detection unit 110 detects pulse wave in a human body. There are various methods by which the pulse wave detection unit 110 detects the pulse wave. For instance, there are PPG in which a degree of reflection or absorption of infrared red light outputted from a light emitting device according to a quantity of blood in a blood vessel is measured by a light receiving device).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the method of Sinha employ such a feature of obtaining in infrared PPG signal as taught in Hori for the advantage of “detecting pulse wave according to a quantity of blood in a blood vessel”, as suggested in Hori, [0066].  

Claim 3. Sinha and Hori combined teaches all the limitation of claim 2.
Sinha further teaches 
“obtaining a high-quality PPG signal after a signal conditioning and a signal quality evaluation of the original infrared PPG signal of the subject” ([0045]: Block S112 can feed into Blocks of the method associated with one or more of: active pixel analysis to determine areas of the frame data that contain pixels that generate high quality waveform signatures associated with cardiovascular activity).  

Claim 4. Sinha and Hori combined teaches all the limitation of claim 2.
Sinha further teaches that
“the plurality of derivative waveforms comprises a velocity of plethysmograph (VPG), acceleration of plethysmograph (APG), third derivative waveform (3rd Derivative) and fourth derivative waveform (4th Derivative) obtained through a four times differential process as a function of the PPG signal” ([0056]: feature extraction in Block S118 can include extraction of features from first/second/higher order-derivative zero-crossing techniques) – the first order derivative is a VPG, the second order derivative is an APG, and the higher order derivative comprises 3rd Derivative and 4th Derivative.  

Claim 5. Sinha and Hori combined teaches all the limitation of claim 2.
Sinha further teaches that
“the plurality of waveforms comprises at least a time interval, an amplitude, an area, a ratio, a slope, and an energy parameter” ([0056]: Block S118, which recites: performing a signal feature extract operation upon outputs of Block S115, S116, and S117, in relation to detected cardiac cycles an data portions where signal quality satisfies threshold conditions. Features can be extracted using one or more feature extraction techniques in relation to processing waveform signatures (e.g., zero crossings, inflection points, peaks, valleys, sub-waveform shapes, waveform derivative features, waveform integrated features, etc; [0060]: in Block S18, the feature condition can be associated with one or more waveform feature metrics including one or more of: a peak amplitude, a valley amplitude, characteristics of a foot region of a waveform….characteristics of a slope of a waveform, characteristics of an integrated portion of a waveform, characteristics of similarity across different waveforms associated with different cardiac cycles, treads across waveforms; and [0063]: Block S160 can comprise processing in the time domain and/or the frequency domain) – the characteristic of a foot region is considered the time interval of the waveform; the integrated portion of a waveform is its area; the similarity and trend across waveforms are considered the ratio; and as a waveform has amplitude and frequency, the amplitude and the frequency of a waveform relate to energy parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793